UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 15-2113


RONALD A. DAVIS,

                      Plaintiff – Appellant,

          v.

BSI   FINANCIAL   SERVICES,   INC.;          MORTGAGE         ELECTRONIC
REGISTRATION SYSTEMS, (MERS),

                      Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:15-cv-01155-JFM)


Submitted:   February 25, 2016               Decided:    February 29, 2016


Before SHEDD and     HARRIS,    Circuit   Judges,       and    DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ronald A. Davis, Appellant Pro Se. Bizhan Beiramee, BEIRAMEE LAW
GROUP, P.C., Bethesda, Maryland; Mary Seminara Diemer, NELSON
MULLINS RILEY & SCARBOROUGH, LLP, Washington, D.C., for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Ronald    A.    Davis     appeals        the   district           court’s     order

dismissing,       for   failure      to    state       a    claim,        his    complaint

asserting claims under the Fair Debt Collection Practices Act,

15 U.S.C. §§ 1692 to 1692p (2012), and several other theories of

recovery.        Davis sought to enjoin BSI Financial Services, Inc.,

(“BSI”) from foreclosing on his real property; claimed that BSI

engaged in intentional misrepresentation, negligence, fraud, and

unjust    enrichment;      and    sought    to    quiet     title     and       cancel   all

financial       instruments      between   the     parties.          He    also     alleged

fraud     and     sought   a     declaratory       judgment      against          Mortgage

Electronic       Registration      Systems     (“MERS”).        On        appeal,    Davis

challenges the district court’s dismissal of his complaint on

several grounds.

        “We review de novo the grant of a Rule 12(b)(6) motion to

dismiss for failure to state a claim.”                     Epps v. JP Morgan Chase

Bank, N.A., 675 F.3d 315, 320 (4th Cir. 2012).                            “To survive a

motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’”            Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)).

        We first consider Davis’ contention that, under Maryland

law, BSI cannot enforce the note against Davis because the note

                                           2
had been separated from the deed of trust for the property in

question.             But    as     the    Court       of     Appeals       of    Maryland        has

explained,        a    “deed       of     trust    cannot       be    transferred          like     a

mortgage; rather, the corresponding note may be transferred, and

carries with it the security provided by the deed of trust.”

Anderson    v.        Burson,       35 A.3d 452,      460     (Md.    2011)       (emphasis

added).          Thus,       the    district       court       rightly       rejected          Davis’

contention.

      Davis also seeks to invalidate the assignment of the note

to BSI because, he claimed, it had been mechanically signed, or

robo-signed.           Regardless of the truth of this assertion, Davis

was   not   a     party      to     the    assignment         and    fails       to   demonstrate

either that he has standing to challenge the assignment or that

robo-signing renders the assignment void.

      Next,      Davis       challenges          the    district       court’s          failure    to

address     or     “provide         standards          to    cure”    many       of     the     legal

theories alleged in his complaint.                          But our review of the record

reveals that Davis did not support any of these theories with

factual allegations sufficient to “state a claim to relief that

is    plausible         on        its     face.”       Twombly, 550 U.S.     at     570.

Consequently, the district court did not err in dismissing them.

      Finally, we review the denial of Davis’ motion for leave to

amend for abuse of discretion.                     Tatum v. RJR Pension Inv. Comm.,

761 F.3d 346, 370 (4th Cir. 2014).                          “Leave to amend need not be

                                                   3
given when amendment would be futile.”               In re PEC Solutions,

Inc. Sec. Litig., 418 F.3d 379, 391 (4th Cir. 2005).                And after

reviewing the record, we conclude that amendment would indeed

have been futile.       Davis provides no basis for believing that,

with    the   benefit    of   more     particularized       allegations,    his

complaint could survive a motion to dismiss.

       Accordingly,     we    affirm       the   district     court’s      order

dismissing Davis’ complaint.            We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                     AFFIRMED




                                       4